DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-6 are pending in the application.	
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file (JP2017-171953   09/07/2017   Japan).
Information Disclosure Statement
The information Disclosure Statement (IDS) Form PTO-1449, filed 03/04/2020, 12/09/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosed therein was considered by the examiner.
Drawings
The drawings submitted on 03/04/2020. These drawings are review and accepted by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under both 35 U.S.C. 102(a)(1) as being anticipated by Mashiko (US 4,988,891).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
    	Regarding Independent Claim 1, Mashiko, for example in Figs. 1-20, discloses a semiconductor integrated circuit (e.g., 200; see for example in Fig. 3 related in Figs. 1-2, 4-20; see Abstract), comprising: a plurality of word lines (e.g., WL1, WL2; in Fig. 5 related in Figs. 1-4, 6-20); a plurality of bit lines (e.g., BL; in Figs. 4-5 related in Figs. 1-3, 6-20) arranged to cross the plurality of word lines (see for example in Fig. 4 related in Figs. 1-3, 5-20);  a plurality of memory cells (e.g., 100; in Figs. 3-5, 8 related in Figs. 1-2, 6-7, 9-20) that are disposed at cross points of the plurality of word lines and the plurality of bit lines (see for example in Figs. 3-5 related in Figs. 1-2, 6-20), the plurality of memory cells each holding a connection weight coefficient of a neural network (see for example in Figs. 1-5, 8 related in Figs. 6-7, 9-20; see Col. 1, lines 25+, Col. 2, lines 43+, Col. 3, lines 9+); a word line drive circuit (e.g., ROW DECODER 102; in Fig. 3 related in Figs. 1-2, 4-20) capable of driving at least one of the plurality of word lines (see for example in Fig. 3 related in Figs. 1-2, 4-20; see Col. 2, lines 57+, Col. 5, lines 27+);  a column selection circuit (e.g., BIT DECODER 103; in Figs. 3-5 related in Figs. 1-2, 6-20) capable of selecting a bit line from among the plurality of bit lines (see for example in Figs. 3-5, 8 related in Figs. 1-2, 6-7, 9-20; see Col. 2, lines 63+, Col. 5, lines 27+); a computation circuit that determines a current flowing in the bit line selected by the column selection circuit, to perform a multiply-accumulate operation between the connection weight coefficients held in the plurality of memory cells connected to the bit line selected by the column selection circuit and input data indicated by drive states of the plurality of word lines (see for example in Figs. 1-5, 8 related in Figs. 6-7, 9-20; see Col. 1, lines 25+, Col. 2, lines 47+, Col. 3, lines 25+, Col. 4, lines 7+); an output holding circuit that holds output data of the computation circuit (see for example in Figs. 1-5, 8 related in Figs. 6-7, 9-20; see Col. 5, lines 60+, Col. 6, lines 2+); a network configuration information holding circuit that holds network configuration information including address information of each memory cell to which the connection weight coefficient of the neural network is assigned (see for example in Figs. 1-5, 8, 14 related in Figs. 6-7, 9-13, 15-20; see Col. 3, lines 14+); and a control circuit (to neural network input signal; in Fig. 14 related in Figs. 1-13, 15-20) having a function of setting to the word line drive circuit input data from an outside based on the network configuration information (see for example in Figs. 1-5, 8, 14 related in Figs. 6-7, 9-13, 15-20; see Col. 2, lines 64+to Col. 3, line 3), a function of setting to the word line drive circuit data held in the output holding circuit, based on the network configuration information (see for example in Figs. 1-5, 8, 14 related in Figs. 6-7, 9-13, 15-20; see Col. 6, lines 20+), and a function of specifying to the column selection circuit a bit line to be used for a computation, based on the network configuration information (see for example in Figs. 1-5, 8, 14 related in Figs. 6-7, 9-13, 15-20; see Col. 12, lines 62+).  
For memory device claims 1-4, the MPEP explains that examiners are to presume claimed functions are inherent when the prior art apparatus is substantially identical to the claimed apparatus. See esp. MPEP 2112.01(I) (Product and Apparatus Claims – When the Structure Recited in the Reference is Substantially Identically to that of the Claims, Claimed Properties or Functions Are Presumed to be Inherent). Because Mashiko’s device (Figs. 1-5, 8, 14 related in Figs. 6-7, 9-13, 15-20) is substantially identical to claimed device, the claimed functions are presumed inherent. See MPEP 2112.01(I).
This presumption is rebuttable by applicant either (1) showing the prior art device and claimed device are not the same or (2) proving prior art device does not possess the claimed functions. In re Ludtke, 441 F.2d 660, 664 (CCPA 1971); see MPEP 2112.01(I)(quoting In re Spada, 911 F.2d 705, 709 for “When the PTO shows a sound basis for believing that the products of the application and the prior art are the same, the applicant has the burden of showing that they are not.”). Applicants are reminded that argument of counsel is not evidence (see MPEP 2145(I)).
Regarding claim 2, Mashiko, for example in Figs. 1-20, discloses wherein the semiconductor integrated circuit has a function of (see for example in Figs. 1-5, 8, 14 related in Figs. 6-7, 9-13, 15-20, as discussed above), after storing output data of the computation circuit in the output holding circuit in a word line drive state and a bit line selection state (see for example in Figs. 1-5, 8, 14 related in Figs. 6-7, 9-13, 15-20, as discussed above), changing a bit line to be selected while maintaining the word line drive state, storing another output data of the computation circuit in the output holding circuit, and setting combined data to the word line drive circuit (see for example in Figs. 1-5, 8, 14 related in Figs. 6-7, 9-13, 15-20, as discussed above).  
Regarding claim 3, Mashiko, for example in Figs. 1-20, discloses further comprising:  a selector circuit that selects data to be connected to the word line drive circuit, based on the input data from the outside and the data held in the output holding circuit (see for example in Figs. 1-5, 8, 14 related in Figs. 6-7, 9-13, 15-20, as discussed above).  
Regarding claim 4, Mashiko, for example in Figs. 1-20, discloses further comprising: a selector circuit that selects data to be connected to the word line drive circuit, based on the input data from the outside and the output data of the computation circuit (see for example in Figs. 1-5, 8, 14 related in Figs. 6-7, 9-13, 15-20, as discussed above).  
Regarding Independent Claim 5, Mashiko, for example in Figs. 1-20, discloses a method of operation for a neural network semiconductor integrated circuit (.g., 200; see for example in Figs. 1-5, 8, 14 related in Figs. 6-7, 9-13, 15-20; see Abstract), the method comprising the following performed using a semiconductor integrated circuit (see for example in Fig. 3 related in Figs. 1-2, 4-20, as discussed above) including: a plurality of word lines (.g., WL1, WL2; in Fig. 5 related in Figs. 1-4, 6-20); a plurality of bit lines arranged to cross the plurality of word lines (see for example in Fig. 4 related in Figs. 1-3, 5-20); a plurality of memory cells disposed at cross points of the plurality of word lines and the plurality of bit lines (see for example in Figs. 1-5, 8, 14 related in Figs. 6-7, 9-13, 15-20), the plurality of memory cells each holding a connection weight coefficient of a neural network (see for example in Figs. 1-5, 8 related in Figs. 6-7, 9-20; see Col. 1, lines 25+, Col. 2, lines 43+, Col. 3, lines 9+); a word line drive circuit (e.g., ROW DECODER 102; in Fig. 3 related in Figs. 1-2, 4-20) capable of driving at least one of the plurality of word lines (see for example in Fig. 3 related in Figs. 1-2, 4-20; see Col. 2, lines 57+, Col. 5, lines 27+); a column selection circuit (e.g., BIT DECODER 103; in Figs. 3-5 related in Figs. 1-2, 6-20) capable of selecting a bit line from among the plurality of bit lines (see for example in Figs. 3-5, 8 related in Figs. 1-2, 6-7, 9-20; see Col. 2, lines 63+, Col. 5, lines 27+); a computation circuit that determines a current flowing in the bit line selected by the column selection circuit, to perform a multiply-accumulate operation between the connection weight coefficients held in the plurality of memory cells connected to the bit line selected by the column selection circuit and input data indicated by drive states of the plurality of word lines (see for example in Figs. 1-5, 8 related in Figs. 6-7, 9-20; see Col. 1, lines 25+, Col. 2, lines 47+, Col. 3, lines 25+, Col. 4, lines 7+); an output holding circuit that holds output data of the computation circuit (see for example in Figs. 1-5, 8 related in Figs. 6-7, 9-20; see Col. 5, lines 60+, Col. 6, lines 2+); a network configuration information holding circuit that holds network configuration information including address information of each memory cell to which the connection weight coefficient of the neural network is assigned (see for example in Figs. 1-5, 8, 14 related in Figs. 6-7, 9-13, 15-20; see Col. 3, lines 14+); and a control circuit (to neural network input signal; in Fig. 14 related in Figs. 1-13, 15-20) having a function of setting to the word line drive circuit input data from the outside based on the network configuration information (see for example in Figs. 1-5, 8, 14 related in Figs. 6-7, 9-13, 15-20; see Col. 2, lines 64+to Col. 3, line 3), a function of setting to the word line drive circuit data held in the output holding circuit, based on the network configuration information (see for example in Figs. 1-5, 8, 14 related in Figs. 6-7, 9-13, 15-20; see Col. 6, lines 20+), and a function of specifying to the column selection circuit a bit line to be used for a computation, based on the network configuration information (see for example in Figs. 1-5, 8, 14 related in Figs. 6-7, 9-13, 15-20; see Col. 12, lines 62+): setting the input data from an outside based on the network configuration information so that a first word line area corresponding to first memory cells is driven (see for example in Figs. 1-5, 8, 14 related in Figs. 6-7, 9-13, 15-20, as discussed above), selecting at least one first bit line corresponding to the first memory cells, and connecting the at least one first bit line to the computation circuit, the first memory cells holding connection weight coefficients of an input layer and a first hidden layer of the neural network (see for example in Figs. 1-5, 8, 14 related in Figs. 6-7, 9-13, 15-20, as discussed above), the first hidden layer being a next layer of the input layer; holding a computational result from the computation circuit in the output holding circuit, setting, as input data of a second hidden layer, the data held in the output holding circuit so that a second word line area corresponding to second memory cells is driven (see for example in Figs. 1-5, 8, 14 related in Figs. 6-7, 9-13, 15-20, as discussed above), selecting at least one second bit line corresponding to the second memory cells, and connecting the at least one second bit line to the computation circuit, the second hidden layer being a next layer of the first hidden layer (see for example in Figs. 1-5, 8, 14 related in Figs. 6-7, 9-13, 15-20, as discussed above), the second memory cells holding connection weight coefficients of the first hidden layer and the second hidden layer (see for example in Figs. 1-5, 8, 14 related in Figs. 6-7, 9-13, 15-20, as discussed above); and holding a computational result from the computation circuit in the output holding circuit, and when an output of the computation circuit is not transmitted to an output layer (see for example in Figs. 1-5, 8, 14 related in Figs. 6-7, 9-13, 15-20, as discussed above), further repeating an operation identical to an operation performed on the second hidden layer, using memory cells corresponding to a next hidden layer (see for example in Figs. 1-5, 8, 14 related in Figs. 6-7, 9-13, 15-20, as discussed above).  
For method claims 5-6, the MPEP explains that examiners assume a prior art device will inherently perform the claimed process when the prior art device is the same as a device described in the specification for carrying out the claimed method. See MPEP 2112.02(I) (“When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process.”). Not only does Goda describe applicant’s claimed method, but also because Mashiko’s device (see Figs. 1-5, 8, 14 related in Figs. 6-7, 9-13, 15-20) is identical to the device applicant describes in their specification for performing the functions in the method, the method is assumed to be inherently performed by the prior art device. MPEP 2112.02(I).
This presumption is rebuttable by applicant either (1) showing the prior art device and claimed device are not the same or (2) proving prior art device does not possess the claimed functions. In re Ludtke, 441 F.2d 660, 664 (CCPA 1971); see MPEP 2112.01(I)(quoting In re Spada, 911 F.2d 705, 709 for “When the PTO shows a sound basis for believing that the products of the application and the prior art are the same, the applicant has the burden of showing that they are not.”). Applicants are reminded that argument of counsel is not evidence (see MPEP 2145(I)).
Regarding claim 6, Mashiko, for example in Figs. 1-20, discloses further comprising: repeating an operation of selecting the at least one first bit line or the at least one second bit line, connecting the at least one first bit line or the at least one second bit line to the computation circuit (see for example in Figs. 1-5, 8, 14 related in Figs. 6-7, 9-13, 15-20, as discussed above), and holding a computational result from the computation circuit in the output holding circuit, while changing a selected bit line until all computational results of nodes in a next layer are obtained (see for example in Figs. 1-5, 8, 14 related in Figs. 6-7, 9-13, 15-20, as discussed above).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THA-O H BUI whose telephone number is (571)270-7357. The examiner can normally be reached M-F 7:00AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER SOFOCLEOUS can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THA-O H BUI/Primary Examiner, Art Unit 2825